UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 04/30/11 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the U.S. and global economies.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period.The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in the United States and most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodities. Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Within the municipal bond market, however, headline risks stemming from state and local budget pressures and changes to the supply-and-demand dynamics caused by the end of the federal financing subsidies led to significant price pressures during the latter part of the reporting period. Despite recent challenges, we believe that long-term municipal bond market fundamentals remain sound and current market conditions could give rise to attractive buying opportunities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by James Welch and Daniel Barton, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2011, the Class A, Class B, Class C, Class I and Class Z shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 0.75%, 0.00%, –0.01%, 0.92% and 0.97%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of 2.20% for the same period. 2 Municipal bonds encountered heightened volatility over the second half of the reporting period amid rising long-term interest rates and changing supply-and-demand dynamics. The fund produced lower returns than its benchmark, primarily due to overweighted exposure to lower-rated and longer-term bonds, which lagged their higher-rated and shorter-term counterparts, respectively. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Connecticut state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Connecticut state income taxes. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as pre-refunded, general The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) obligation and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Changing Market Forces Derailed Municipal Bonds Municipal bonds fared relatively well over the first half of the reporting period, when a subpar economic recovery kept inflationary pressures at bay and the federally subsidized Build America Bonds program diverted a substantial amount of new bonds issuance to the taxable bond market. However, the U.S. economic recovery gained traction in the fall of 2010 after a new round of quantitative easing of monetary policy sparked a rise in longer-term interest rates, and municipal bond prices fell. Furthermore, the market’s supply-and-demand dynamics deteriorated as it became clearer that the Build America Bonds program would be allowed to expire at the end of 2010. Investors sold longer-maturity municipal bonds in anticipation of a surge in the supply of newly issued securities as states and municipalities rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures, which were highlighted by news reports about state budget deficits. Connecticut addressed its budget gap with a combination of tax increases and spending cuts. The market showed signs of stabilization over the first four months of 2011, when the supply of newly issued municipal bonds declined sharply. Meanwhile, demand for tax-exempt securities recovered when individuals reacted to higher state income taxes, and non-traditional investors, such as hedge funds, regarded municipal bonds as inexpensively valued. Longer-Term Holdings Dampened Relative Returns The fund’s relative performance was undermined by overweighted exposure to longer-term bonds when interest rates climbed. In addition, the fund’s relatively heavy exposure to bonds backed by revenues from hospitals and other facilities hurt its results compared to the benchmark. These allocations contributed positively to performance early in the reporting period, but they suffered when market conditions deteriorated over the second half. Our duration management strategy also detracted mildly from the fund’s returns compared to the benchmark, as a slightly longer-than-average 4 positioning during the final months of 2010 increased the fund’s sensitivity to rising long-term interest rates and steepening yield differences along the market’s maturity range. Although lower-rated municipal bonds also dampened the fund’s relative results to a degree, the fund benefited from our efforts to upgrade its overall credit quality.We exited positions in bonds that had gained value, and we redeployed those assets to higher-quality securities, including those backed by revenues from essential municipal services. In addition, the fund’s underweighted exposure to the general obligation bonds of local municipalities proved beneficial during the reporting period. Weathering a Period of Transition We have been encouraged by recent signs of market stabilization. Although we expect additional bouts of market volatility over the near term as inflation fears intensify in the recovering economy, we remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B, Class C and Class I shares of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Connecticut municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B, Class C and Class I shares. Performance for Class Z shares will vary from the performance of Class A, Class B, Class C and Class I shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Index is not limited to investments principally in Connecticut municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 –3.78% 2.43% 3.52% — without sales charge 5/28/87 0.75% 3.39% 4.00% — Class B shares with applicable redemption charge † 1/15/93 –3.88% 2.41% 3.68% — without redemption 1/15/93 0.00% 2.76% 3.68% — Class C shares with applicable redemption charge †† 8/15/95 –0.98% 2.60% 3.21% — without redemption 8/15/95 –0.01% 2.60% 3.21% — Class I shares 12/15/08 0.92% 3.50% ††† 4.05% ††† — Class Z shares 5/30/07 0.97% — — 3.30% Barclays Capital Municipal Bond Index 5/31/07 2.20% 4.52% 4.96% 4.41% †††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. ††† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares). †††† The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of 5/31/07 is used as the beginning value on 5/30/07 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from November 1, 2010 to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2011 Class A Class B Class C Class I Class Z Expenses paid per $1,000 † $ 4.45 $ 8.01 $ 8.16 $ 3.48 $ 3.08 Ending value (after expenses) $973.60 $969.20 $969.90 $974.10 $973.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2011 Class A Class B Class C Class I Class Z Expenses paid per $1,000 † $ 4.56 $ 8.20 $ 8.35 $ 3.56 $ 3.16 Ending value (after expenses) $1,020.28 $1,016.66 $1,016.51 $1,021.27 $1,021.67 † Expenses are equal to the fund’s annualized expense ratio of .91% for Class A, 1.64% for Class B, 1.67% for Class C, .71% for Class I and .63% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.0% Rate (%) Date Amount ($) Value ($) Connecticut—74.3% Connecticut, GO 5.00 12/1/16 5,000,000 5,850,800 Connecticut, GO 5.00 12/15/22 4,855,000 5,287,823 Connecticut, GO 5.00 4/15/24 2,500,000 2,729,225 Connecticut, GO 5.00 11/1/27 2,000,000 2,141,280 Connecticut, GO 5.00 11/1/28 3,000,000 3,193,860 Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 10/15/12 3,500,000 a 3,734,990 Connecticut, GO (Prerefunded) 5.13 11/15/11 1,000,000 a 1,026,700 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 5,650,800 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,990,823 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 4,180,000 4,493,333 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 7/1/12 2,000,000 a 2,115,860 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,438,650 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,389,194 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,789,992 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,025,000 2,007,625 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 1,009,110 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,206,262 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,461,580 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,283,313 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 9,250,000 8,609,623 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,500,000 3,552,780 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 5,204,250 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,000,000 974,900 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,680,975 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 12,000,000 11,551,800 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 2,951,610 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,378,940 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,442,138 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 3,866,560 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 1,918,620 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,357,250 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 12,398,086 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,187,149 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 3,118,185 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 1,983,221 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.25 7/1/11 3,000,000 a 3,055,770 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.50 7/1/11 1,150,000 a 1,171,873 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 2,000,000 2,150,760 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,174,550 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 1,896,480 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 5,000,000 5,070,350 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 6,651,315 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,117,340 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,045,290 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,274,107 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,745,520 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 3,898,160 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,294,898 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,086,150 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 6,568,640 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,119,150 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) 5.75 7/1/34 4,000,000 4,059,400 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,504,900 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 315,000 319,404 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,715,000 1,721,586 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,115,000 3,146,025 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,237,786 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 4,550,000 4,549,864 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,284,301 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 3,785,000 3,874,667 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,405,975 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 996,760 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,239,470 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 2,565,000 2,571,387 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 6,999,300 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,757,304 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,048,400 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 1,947,720 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 3,715,000 3,773,288 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,707 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,447,453 New Britain, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,046,255 New Haven, GO 5.00 3/1/17 1,425,000 1,608,454 New Haven, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/29 1,000,000 1,012,870 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,239,580 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,070,260 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,084,670 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,068,070 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,061,180 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/24 1,225,000 1,301,293 U.S. Related—23.7% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,456,670 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 387,240 Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 974,650 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 833,112 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,699,609 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.00 5/15/11 55,000 a 55,111 Guam Power Authority, Revenue 5.50 10/1/30 1,750,000 1,652,245 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 751,875 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 1,725,820 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 5,740,380 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,451,835 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/12 2,600,000 2,721,680 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,527,022 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 8,000,000 8,494,640 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,264,825 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 4,786,850 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,000,000 2,635,710 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 6,017,900 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 3,615,000 3,715,461 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 7,024,135 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 941,655 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,386,390 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,022,120 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,456,279 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 5,000,000 5,044,600 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 4,867,050 Total Long-Term Municipal Investments (cost $340,994,143) Short-Term Municipal Investment—.6% Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Edgehill Issue) (LOC; JPMorgan Chase Bank) (cost $2,000,000) 0.25 5/1/11 2,000,000 c Total Investments (cost $342,994,143) 98.6% Cash and Receivables (Net) 1.4% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note—rate shown is the interest rate in effect at April 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 23.1 AA Aa AA 26.6 A A A 19.0 BBB Baa BBB 21.1 BB Ba BB 2.7 F1 MIG1/P1 SP1/A1 .6 Not Rated d Not Rated d Not Rated d 6.9 † Based on total investments. d Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 342,994,143 339,315,853 Interest receivable 5,603,538 Receivable for shares of Beneficial Interest subscribed 63,892 Prepaid expenses 26,630 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 253,689 Cash overdraft due to Custodian 351,108 Payable for shares of Beneficial Interest redeemed 117,398 Accrued expenses 97,111 Net Assets ($) Composition of Net Assets ($): Paid-in capital 348,862,012 Accumulated net realized gain (loss) on investments (993,115) Accumulated net unrealized appreciation (depreciation) on investments (3,678,290) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 215,132,379 350,314 16,322,295 6,309,234 106,076,385 Shares Outstanding 19,011,109 30,974 1,444,680 557,633 9,375,936 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended April 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 2,045,374 Shareholder servicing costs—Note 3(c) 856,757 Distribution fees—Note 3(b) 137,057 Professional fees 55,353 Registration fees 41,271 Custodian fees—Note 3(c) 39,863 Trustees’ fees and expenses—Note 3(d) 21,746 Prospectus and shareholders’ reports 21,439 Loan commitment fees—Note 2 3,533 Interest expense—Note 2 146 Miscellaneous 38,514 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (633) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,161,819 Net unrealized appreciation (depreciation) on investments (14,329,203) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2011 2010 Operations ($): Investment income—net 14,619,028 15,348,782 Net realized gain (loss) on investments 2,161,819 296,423 Net unrealized appreciation (depreciation) on investments (14,329,203) 16,479,253 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (9,119,939) (9,931,039) Class B Shares (22,199) (60,216) Class C Shares (555,814) (557,038) Class I Shares (308,745) (33,864) Class Z Shares (4,562,009) (4,703,838) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 10,559,528 20,155,031 Class B Shares 620 1,409 Class C Shares 2,490,158 5,827,682 Class I Shares 5,830,927 5,465,379 Class Z Shares 5,066,925 7,350,576 Dividends reinvested: Class A Shares 6,139,560 6,724,076 Class B Shares 15,439 45,207 Class C Shares 443,327 454,904 Class I Shares 84,186 10,116 Class Z Shares 3,375,833 3,469,994 Cost of shares redeemed: Class A Shares (40,179,377) (29,852,153) Class B Shares (779,713) (1,829,997) Class C Shares (4,478,346) (3,591,851) Class I Shares (4,691,453) (68,261) Class Z Shares (11,523,718) (11,527,353) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 383,953,773 364,480,551 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 911,610 1,751,910 Shares issued for dividends reinvested 531,948 584,106 Shares redeemed (3,515,669) (2,592,921) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 54 120 Shares issued for dividends reinvested 1,328 3,943 Shares redeemed (67,082) (160,718) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 214,017 506,687 Shares issued for dividends reinvested 38,434 39,568 Shares redeemed (391,724) (312,589) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 499,896 470,043 Shares issued for dividends reinvested 7,275 868 Shares redeemed (415,567) (5,869) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 437,420 639,262 Shares issued for dividends reinvested 292,626 301,561 Shares redeemed (1,010,115) (1,000,688) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2011, 24,420 Class B shares representing $285,875, were automatically converted to 24,408 Class A shares and during the period ended April 30, 2010, 72,773 Class B shares representing $828,609 were automatically converted to 72,710 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.68 11.16 11.55 11.87 11.78 Investment Operations: Investment income—net a .45 .47 .47 .48 .49 Net realized and unrealized gain (loss) on investments (.36) .52 (.39) (.30) .09 Total from Investment Operations .09 .99 .08 .18 .58 Distributions: Dividends from investment income—net (.45) (.47) (.47) (.48) (.49) Dividends from net realized gain on investments — — — (.02) — Total Distributions (.45) (.47) (.47) (.50) (.49) Net asset value, end of period 11.32 11.68 11.16 11.55 11.87 Total Return (%) b .75 8.98 .86 1.54 5.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 .90 .93 1.10 1.20 Ratio of net expenses to average net assets .91 .90 .93 1.09 1.19 Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .20 .30 Ratio of net investment income to average net assets 3.90 4.07 4.29 4.12 4.17 Portfolio Turnover Rate 17.05 11.42 26.41 44.96 43.87 Net Assets, end of period ($ x 1,000) 215,132 246,190 238,183 248,300 257,627 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.67 11.15 11.54 11.86 11.77 Investment Operations: Investment income—net a .35 .38 .40 .41 .43 Net realized and unrealized gain (loss) on investments (.35) .53 (.38) (.30) .09 Total from Investment Operations — .91 .02 .11 .52 Distributions: Dividends from investment income—net (.36) (.39) (.41) (.41) (.43) Dividends from net realized gain on investments — — — (.02) — Total Distributions (.36) (.39) (.41) (.43) (.43) Net asset value, end of period 11.31 11.67 11.15 11.54 11.86 Total Return (%) b .00 c 8.31 .26 .97 4.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.56 1.54 1.52 1.66 1.72 Ratio of net expenses to average net assets 1.56 1.54 1.52 1.65 1.71 Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .20 .30 Ratio of net investment income to average net assets 3.11 3.47 3.68 3.56 3.66 Portfolio Turnover Rate 17.05 11.42 26.41 44.96 43.87 Net Assets, end of period ($ x 1,000) 350 1,128 2,825 7,541 17,314 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 26 Year Ended April 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.66 11.14 11.53 11.85 11.76 Investment Operations: Investment income—net a .36 .38 .39 .39 .40 Net realized and unrealized gain (loss) on investments (.36) .52 (.39) (.30) .09 Total from Investment Operations — .90 — .09 .49 Distributions: Dividends from investment income—net (.36) (.38) (.39) (.39) (.40) Dividends from net realized gain on investments — — — (.02) — Total Distributions (.36) (.38) (.39) (.41) (.40) Net asset value, end of period 11.30 11.66 11.14 11.53 11.85 Total Return (%) b (.01) 8.17 .09 .76 4.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 1.66 1.69 1.86 1.96 Ratio of net expenses to average net assets 1.66 1.66 1.68 1.85 1.95 Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .20 .30 Ratio of net investment income to average net assets 3.14 3.30 3.53 3.35 3.41 Portfolio Turnover Rate 17.05 11.42 26.41 44.96 43.87 Net Assets, end of period ($ x 1,000) 16,322 18,466 15,045 12,640 11,021 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class I Shares 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 11.68 11.16 10.13 Investment Operations: Investment income—net b .48 .44 .19 Net realized and unrealized gain (loss) on investments (.37) .58 1.03 Total from Investment Operations .11 1.02 1.22 Distributions: Dividends from investment income—net (.48) (.50) (.19) Net asset value, end of period 11.31 11.68 11.16 Total Return (%) .92 9.27 12.10 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 .70 .64 d Ratio of net expenses to average net assets .63 .65 .63 d Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 Ratio of net investment income to average net assets 4.16 4.30 4.70 d Portfolio Turnover Rate 17.05 11.42 26.41 Net Assets, end of period ($ x 1,000) 6,309 5,441 11 a From December 15, 2008 (commencement of initial offering) to April 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 28 Year Ended April 30, Class Z Shares 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.67 11.16 11.55 11.79 Investment Operations: Investment income—net b .48 .49 .49 .46 Net realized and unrealized gain (loss) on investments (.37) .51 (.39) (.22) Total from Investment Operations .11 1.00 .10 .24 Distributions: Dividends from investment income—net (.47) (.49) (.49) (.46) Dividends from net realized gain on investments — — — (.02) Total Distributions (.47) (.49) (.49) (.48) Net asset value, end of period 11.31 11.67 11.16 11.55 Total Return (%) .97 9.11 1.03 2.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .70 .76 .94 d Ratio of net expenses to average net assets .70 .70 .76 .93 d Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .20 Ratio of net investment income to average net assets 4.11 4.27 4.46 4.31 d Portfolio Turnover Rate 17.05 11.42 26.41 44.96 Net Assets, end of period ($ x 1,000) 106,076 112,728 108,416 118,444 a From May 30, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company and operates as a series company that offers six series including the Dreyfus Connecticut Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Connecticut state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency 30 costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 32 The following is a summary of the inputs used as of April 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 339,315,853 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at April 30, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $319,456, accumulated capital losses $1,049,850 and unrealized depreciation $3,621,555. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2011. If not applied, $469,665 of the carryover expires in fiscal 2017 and $580,185 expires in fiscal 2018. 34 The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2011 and April 30, 2010 were as follows: tax exempt income $14,528,279 and $15,218,456 and ordinary income $40,427 and $67,539, respectively. During the period ended April 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $50,322, increased accumulated net realized gain (loss) on investments by $1,455 and increased paid-in capital by $48,867. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2011 was approximately $9,600, with a related weighted average annualized interest rate of 1.52%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2011, the Distributor retained $36,611 from commissions earned on sales of the fund’s Class A shares and $20 and $11,390 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2011, Class B and Class C shares were charged $3,572 and $133,485, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2011, Class A, Class B and Class C shares were charged $586,689, $1,786, and $44,495, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2011, Class Z shares were charged $47,430 pursuant to the Shareholder Services Plan. 36 The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2011, the fund was charged $97,889 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2011, the fund was charged $9,450 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $633. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2011, the fund was charged $39,863 pursuant to the custody agreement. During the period ended April 30, 2011, the fund was charged $6,327 for services performed by the Chief Compliance Officer. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $154,314, Rule 12b-1 distribution plan fees $10,111, shareholder services plan fees $51,265, custodian fees $17,552, chief compliance officer fees $2,481 and transfer agency per account fees $17,966. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2011, amounted to $61,892,098 and $83,339,420, respectively. At April 30, 2011, the cost of investments for federal income tax purposes was $342,937,408; accordingly, accumulated net unrealized depreciation on investments was $3,621,555, consisting of $7,825,854 gross unrealized appreciation and $11,447,409 gross unrealized depreciation. 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund at April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 28, 2011 The Fund 39 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2011 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are Connecticut residents, Connecticut personal income taxes), except $40,427 that is being designated as an ordinary income distribution for reporting pur-poses.Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. 40 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (71) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 44 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Warren B. Rudman, Emeritus Board Member Sander Vanocur, Emeritus Board Member 42 OFFICERS OF THE FUND (Unaudited) The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) 44 The Fund 45 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the U.S. and global economies.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period.The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in the United States and most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodities.Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Within the municipal bond market, however, headline risks stemming from state and local budget pressures and changes to the supply-and-demand dynamics caused by the end of the federal financing subsidies led to significant price pressures during the latter part of the reporting period. Despite recent challenges, we believe that long-term municipal bond market fundamentals remain sound and current market conditions could give rise to attractive buying opportunities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by Jeffrey Burger and James Welch, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2011, the Class A, Class B and Class C shares of Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.29%, 0.70% and 0.52%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Maryland, achieved a total return of 2.20% for the same period. 2 Municipal bonds encountered heightened volatility over the reporting period’s second half amid rising long-term interest rates and changing supply-and-demand dynamics.The fund produced lower returns than its benchmark, primarily due to lagging returns from shorter-term securities, escrowed bonds and an overweighting to certain lower-rated hospital bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax and Maryland state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Maryland state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among various sectors, such as pre-refunded, general obligation and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Changing Market Forces Derailed Municipal Bonds Municipal bonds fared relatively well over the first half of the reporting period, when a subpar economic recovery kept inflationary pressures at bay and the Build America Bonds program diverted a substantial amount of new bond issuance to the taxable bond market. However, the U.S. economic recovery gained traction in the fall of 2010 after a new round of quantitative easing of monetary policy sparked a rise in longer-term interest rates, and municipal bond prices fell. Furthermore, the market’s supply-and-demand dynamics deteriorated as it became clearer that the Build America Bonds program would be allowed to expire at the end of 2010. Investors sold longer-maturity municipal bonds in anticipation of a surge in the supply of newly issued securities as issuers rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures. Maryland fared better than many other states during the downturn, and the state addressed its budget gap with relatively mild spending cuts and revenue increases. The market showed signs of stabilization over the first four months of 2011, when the supply of newly issued municipal bonds declined sharply. Meanwhile, demand recovered as individuals reacted to higher state income taxes and institutional investors regarded municipal bonds as inexpensively valued. Shorter-Term Holdings Dampened Relative Returns Municipal bonds from Maryland generally produced higher returns than broader market averages. However, the fund’s results compared to the national benchmark were undermined by some of the fund’s shorter-term holdings, where yields remained anchored by a historically low federal funds rate. In addition, the fund’s relative performance was hurt by lagging results from bonds for which the funds for early redemption have been set aside in escrow.An overweighting to bonds backed by revenues from lower-rated hospitals also constrained the fund’s relative performance during the reporting period. 4 The fund achieved better results from its core holdings of seasoned municipal bonds, which carry higher yields than currently are available from newly issued securities. Bonds backed by revenues from housing projects and industrial development projects also fared well during the reporting period. In addition, our emphasis on bonds with durations between six and eight years helped the fund avoid pronounced weakness at the longer end of the market’s range when long-term interest rates climbed. Weathering a Period of Transition Although we have been encouraged by signs of market stabilization, we expect additional bouts of market volatility over the near term as inflation fears intensify in the recovering economy. Consequently, we have maintained the fund’s average duration in a position that is roughly in line with industry averages, and our security selection strategy has emphasized higher yielding revenue bonds that our analysts have deemed fundamentally strong and selling at attractive valuations. We remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- Maryland residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Maryland municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Maryland municipal obligations. The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) –3.23% 2.50% 3.61% without sales charge 1.29% 3.45% 4.08% Class B shares with applicable redemption charge † –3.19% 2.53% 3.76% without redemption 0.70% 2.87% 3.76% Class C shares with applicable redemption charge †† –0.46% 2.66% 3.29% without redemption 0.52% 2.66% 3.29% Barclays Capital Municipal Bond Index 2.20% 4.52% 4.96% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund from November 1, 2010 to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2011 Class A Class B Class C Expenses paid per $1,000 † $ 4.75 $ 7.82 $ 8.50 Ending value (after expenses) $974.40 $972.40 $970.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2011 Class A Class B Class C Expenses paid per $1,000 † $ 4.86 $ 8.00 $ 8.70 Ending value (after expenses) $1,019.98 $1,016.86 $1,016.17 † Expenses are equal to the fund’s annualized expense ratio of .97% for Class A, 1.60% for Class B and 1.74% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.7% Rate (%) Date Amount ($) Value ($) Maryland—84.4% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,350,003 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 672,802 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 796,860 Frederick County, Educational Facilities Revenue (Mount Saint Mary’s University) 4.50 9/1/25 3,000,000 2,509,860 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; Assured Guaranty Municipal Corp.) 6.50 9/1/12 2,750,000 2,879,360 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GNMA) 5.00 11/20/25 1,460,000 1,451,006 Howard County, COP 8.15 2/15/20 605,000 839,014 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,596,541 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,591,130 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 1,000,000 a 1,098,230 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 705,000 705,388 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,237,497 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 985,000 985,443 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,784,150 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,170,412 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,742,178 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 1,840,140 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 920,410 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/16 3,120,000 3,321,895 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/18 2,535,000 2,690,319 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.38 6/1/19 7,000,000 7,403,900 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,102,435 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,851,100 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 1,922,840 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 450,000 373,280 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 969,560 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,615,408 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,455,090 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/32 1,000,000 965,720 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,729,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,253,038 Maryland Health and Higher Educational Facilities Authority, Revenue (Doctors Community Hospital Issue) 5.75 7/1/38 1,000,000 819,830 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,495,260 Maryland Health and Higher Educational Facilities Authority, Revenue (Mercy Medical Center Issue) 5.50 7/1/42 1,000,000 850,620 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,557,237 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 2,964,951 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/40 4,945,000 4,892,534 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,560,000 5,247,648 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,070,870 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 b 199,885 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 b 1,414,336 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,249,125 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 5/15/11 630,000 567,000 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,492,416 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,061,800 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 509,555 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 1,475,000 1,493,865 Montgomery County Housing, Opportunities Commission, SFMR 0.00 7/1/28 34,670,000 c 13,319,867 Montgomery County Housing, Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 c 828,587 Montgomery County Housing, Opportunities Commission, SFMR 5.00 7/1/36 1,595,000 1,524,533 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,404,270 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,223,294 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,451,150 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,515,600 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 3,394,000 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,840,038 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 2,500,000 2,535,050 U.S. Related—14.3% Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 944,140 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 951,380 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 942,510 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 1,964,820 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 1,000,000 962,480 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 500,000 462,980 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 1,024,370 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 984,100 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.13 7/1/30 100,000 96,502 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,500,000 3,222,695 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 878,570 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,049,638 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,200,825 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,580,000 1,588,737 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,504,550 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,500,000 1,568,940 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,433,525 Total Investments (cost $161,634,149) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producing security; interest payments in default. c Security issued with a zero coupon. Income is recognized through the accretion of discount. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 31.5 AA Aa AA 27.1 A A A 20.1 BBB Baa BBB 9.8 BB Ba BB 3.4 Not Rated d Not Rated d Not Rated d 8.1 † Based on total investments. d Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 161,634,149 157,528,092 Cash 19,887 Interest receivable 2,290,915 Receivable for shares of Beneficial Interest subscribed 103,384 Prepaid expenses 15,131 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 127,683 Payable for shares of Beneficial Interest redeemed 156,004 Accrued expenses 77,534 Net Assets ($) Composition of Net Assets ($): Paid-in capital 172,644,042 Accumulated net realized gain (loss) on investments (8,941,797) Accumulated net unrealized appreciation (depreciation) on investments (4,106,057) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 154,922,146 708,516 3,965,526 Shares Outstanding 13,306,887 60,875 340,404 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 943,569 Shareholder servicing costs—Note 3(c) 527,808 Professional fees 55,498 Distribution fees—Note 3(b) 35,202 Registration fees 26,393 Custodian fees—Note 3(c) 18,503 Prospectus and shareholders’ reports 18,176 Trustees’ fees and expenses—Note 3(d) 9,894 Loan commitment fees—Note 2 1,730 Miscellaneous 26,671 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (290) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,161,486 Net unrealized appreciation (depreciation) on investments (6,249,548) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2011 2010 Operations ($): Investment income—net 7,148,209 7,457,744 Net realized gain (loss) on investments 1,161,486 (590,425) Net unrealized appreciation (depreciation) on investments (6,249,548) 10,871,700 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (6,946,008) (7,217,817) Class B Shares (38,405) (74,955) Class C Shares (134,893) (130,902) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 7,086,903 12,844,544 Class B Shares 2,310 222,959 Class C Shares 996,143 689,207 Dividends reinvested: Class A Shares 5,345,810 5,558,143 Class B Shares 28,467 51,371 Class C Shares 90,727 82,148 Cost of shares redeemed: Class A Shares (23,210,463) (20,064,449) Class B Shares (788,226) (2,552,230) Class C Shares (657,314) (1,034,521) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 175,760,990 169,648,473 End of Period 20 Year Ended April 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 591,343 1,095,293 Shares issued for dividends reinvested 449,136 472,376 Shares redeemed (1,971,803) (1,705,994) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 194 19,377 Shares issued for dividends reinvested 2,388 4,385 Shares redeemed (66,273) (221,536) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 83,428 58,403 Shares issued for dividends reinvested 7,642 6,985 Shares redeemed (55,654) (87,708) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2011, 33,202 Class B shares representing $395,123 were automatically converted to 33,198 Class A shares and during the period ended April 30, 2010, 125,168 Class B shares representing $1,431,317 were automatically converted to 125,172 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.98 11.29 11.83 12.24 12.12 Investment Operations: Investment income—net a .50 .51 .51 .49 .48 Net realized and unrealized gain (loss) on investments (.34) .68 (.54) (.41) .12 Total from Investment Operations .16 1.19 (.03) .08 .60 Distributions: Dividends from investment income—net (.50) (.50) (.51) (.49) (.48) Net asset value, end of period 11.64 11.98 11.29 11.83 12.24 Total Return (%) b 1.29 10.74 (.13) .67 5.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 .94 .95 .93 .91 Ratio of net expenses to average net assets .95 .94 .94 .92 .91 Ratio of net investment income to average net assets 4.19 4.31 4.54 4.07 3.94 Portfolio Turnover Rate 12.19 9.96 14.86 17.25 5.67 Net Assets, end of period ($ x 1,000) 154,922 170,612 162,311 178,268 186,327 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 22 Year Ended April 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.98 11.29 11.84 12.24 12.12 Investment Operations: Investment income—net a .42 .41 .44 .41 .42 Net realized and unrealized gain (loss) on investments (.33) .71 (.54) (.38) .12 Total from Investment Operations .09 1.12 (.10) .03 .54 Distributions: Dividends from investment income—net (.43) (.43) (.45) (.43) (.42) Net asset value, end of period 11.64 11.98 11.29 11.84 12.24 Total Return (%) b .70 10.06 (.76) .22 4.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.56 1.55 1.50 1.46 1.41 Ratio of net expenses to average net assets 1.56 1.55 1.50 1.45 1.41 Ratio of net investment income to average net assets 3.59 3.73 3.94 3.53 3.43 Portfolio Turnover Rate 12.19 9.96 14.86 17.25 5.67 Net Assets, end of period ($ x 1,000) 709 1,492 3,640 10,266 21,524 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.99 11.30 11.84 12.25 12.12 Investment Operations: Investment income—net a .41 .41 .42 .39 .39 Net realized and unrealized gain (loss) on investments (.35) .69 (.54) (.41) .13 Total from Investment Operations .06 1.10 (.12) (.02) .52 Distributions: Dividends from investment income—net (.40) (.41) (.42) (.39) (.39) Net asset value, end of period 11.65 11.99 11.30 11.84 12.25 Total Return (%) b .52 9.88 (.90) (.12) 4.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.72 1.73 1.72 1.67 Ratio of net expenses to average net assets 1.72 1.72 1.73 1.71 1.67 Ratio of net investment income to average net assets 3.41 3.52 3.76 3.28 3.18 Portfolio Turnover Rate 12.19 9.96 14.86 17.25 5.67 Net Assets, end of period ($ x 1,000) 3,966 3,657 3,698 3,713 4,025 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company and operates as a series company that offers six series, including the Dreyfus Maryland Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Maryland state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 157,528,092 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at April 30, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. 28 As of and during the period ended April 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $82,836, accumulated capital losses $9,003,817 and unrealized depreciation $4,044,037. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2011. If not applied, $747,084 of the carryover expires in fiscal 2012, $6,917,527 expires in fiscal 2013, $625,584 expires in fiscal 2017 and $713,622 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2011 and April 30, 2010 were as follows: tax exempt income $7,098,442 and $7,423,674 and ordinary income $20,864 and $0, respectively. During the period ended April 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $28,903, increased accumulated net realized gain (loss) on investments by $3,442 and increased paid-in capital by $25,461. Net assets and net asset value per share were not affected by this reclassification. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2011, the Distributor retained $10,137 from commissions earned on sales of the fund’s Class A shares and $701 and $25 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2011, Class B and Class C shares were charged $5,371 and $29,831, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder 30 accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2011, Class A, Class B and Class C shares were charged $416,265, $2,686 and $9,944, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2011, the fund was charged $49,368 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2011, the fund was charged $4,335 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $290. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2011, the fund was charged $18,503 pursuant to the custody agreement. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2011, the fund was charged $6,327 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $71,788, Rule 12b-1 distribution plan fees $2,757, shareholder services plan fees $32,631, custodian fees $8,769, chief compliance officer fees $2,481 and transfer agent per account fees $9,257. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2011, amounted to $20,539,704 and $30,620,716, respectively. At April 30, 2011, the cost of investments for federal income tax purposes was $161,572,129; accordingly, accumulated net unrealized depreciation on investments was $4,044,037, consisting of $4,023,267 gross unrealized appreciation and $8,067,304 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund at April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 28, 2011 The Fund 33 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2011 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are Maryland residents, Maryland personal income taxes), except $20,864 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax-exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. 34 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (71) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 44 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member Warren B. Rudman, Emeritus Board Member 36 OFFICERS OF THE FUND (Unaudited) The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) 38 The Fund 39 NOTES Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Important Tax Information 39 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the U.S. and global economies.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period.The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in the United States and most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodities. Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Within the municipal bond market, however, headline risks stemming from state and local budget pressures and changes to the supply-and-demand dynamics caused by the end of the federal financing subsidies led to significant price pressures during the latter part of the reporting period. Despite recent challenges, we believe that long-term municipal bond market fundamentals remain sound and current market conditions could give rise to attractive buying opportunities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by Thomas Casey and James Welch, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2011, the Class A, Class B, Class C and Class Z shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 0.94%, 0.15%, 0.20% and 1.16%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Massachusetts, achieved a total return of 2.20% for the same period. 2 Municipal bonds encountered heightened volatility over the second half of the reporting period amid rising long-term interest rates and changing supply-and-demand dynamics. The fund produced lower returns than its benchmark, primarily due to overweighted exposure to lower-rated and longer-term bonds, which lagged their higher-rated and shorter-term counterparts, respectively. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Massachusetts state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Massachusetts state income taxes. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as pre-refunded, general oblig- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) ation and revenue sectors, based on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. Changing Market Forces Derailed Municipal Bonds Municipal bonds fared relatively well over the first half of the reporting period, when a subpar economic recovery kept inflationary pressures at bay and the federally subsidized Build America Bonds program diverted a substantial amount of new bonds issuance to the taxable bond market. However, the U.S. economic recovery gained traction in the fall of 2010 after a new round of quantitative easing of monetary policy sparked a rise in longer-term interest rates, and municipal bond prices fell. Furthermore, the market’s supply-and-demand dynamics deteriorated as it became clearer that the Build America Bonds program would be allowed to expire at the end of 2010. Investors sold longer-maturity municipal bonds in anticipation of a surge in the supply of newly issued securities as states and municipalities rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures, which were highlighted by news reports about state budget deficits. The market showed signs of stabilization over the first four months of 2011, when the supply of newly issued municipal bonds declined sharply. Meanwhile, demand for tax-exempt securities recovered when individuals reacted to higher state income taxes, and non-traditional investors, such as hedge funds, regarded municipal bonds as inexpensively valued. Longer-Term Holdings Dampened Relative Returns The fund’s relative performance was undermined by overweighted exposure to longer-term bonds when interest rates climbed. In addition, the fund’s relatively heavy exposure to bonds backed by revenues from hospitals and other facilities hurt its results compared to the benchmark. These allocations contributed positively to performance early in the reporting period, but they suffered when market conditions deteriorated over the second half. Our duration management strategy also detracted mildly from the fund’s returns compared to the benchmark, as a slightly longer-than-average 4 positioning during the final months of 2010 increased the fund’s sensitivity to rising long-term interest rates and steepening yield differences along the market’s maturity range. Although lower-rated municipal bonds also dampened the fund’s relative results to a degree, the fund benefited from our efforts to upgrade its overall credit quality.We exited positions in bonds that had gained value, and we redeployed those assets to higher-quality securities, including those backed by revenues from essential municipal services. In addition, the fund’s underweighted exposure to the general obligation bonds of local municipalities proved beneficial during the reporting period. Weathering a Period of Transition We have been encouraged by recent signs of market stabilization. Although we expect additional bouts of market volatility over the near term as inflation fears intensify in the recovering economy, we remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Massachusetts municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Massachusetts municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 –3.61% 2.47% 3.85% — without sales charge 5/28/87 0.94% 3.41% 4.33% — Class B shares with applicable redemption charge † 1/15/93 –3.71% 2.45% 3.99% — without redemption 1/15/93 0.15% 2.80% 3.99% — Class C shares with applicable redemption charge †† 8/15/95 –0.77% 2.66% 3.54% — without redemption 8/15/95 0.20% 2.66% 3.54% — Class Z shares 10/20/04 1.16% 3.65% — 3.37% Barclays Capital Municipal Bond Index 10/31/04 2.20% 4.52% 4.96% 4.10% ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. ††† The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of 10/31/04 is used as the beginning value on 10/20/04 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from November 1, 2010 to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2011 Class A Class B Class C Class Z Expenses paid per $1,000 † $ 4.74 $ 8.11 $ 8.30 $ 3.62 Ending value (after expenses) $972.80 $969.20 $969.30 $973.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2011 Class A Class B Class C Class Z Expenses paid per $1,000 † $ 4.86 $ 8.30 $ 8.50 $ 3.71 Ending value (after expenses) $1,019.98 $1,016.56 $1,016.36 $1,021.12 † Expenses are equal to the fund’s annualized expense ratio of .97% for Class A, 1.66% for Class B, 1.70% for Class C and .74% for Class Z; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.2% Rate (%) Date Amount ($) Value ($) Massachusetts—83.4% Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) (Prerefunded) 5.00 5/1/12 1,750,000 a 1,832,005 Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 1,933,060 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,135,000 1,139,517 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,201,360 Holliston, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 4/1/12 1,655,000 a 1,747,928 Holyoke, Gas and Electric Department Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/15 1,245,000 1,297,651 Hopkinton, GO 5.00 9/1/17 1,735,000 1,777,733 Hopkinton, GO 5.00 9/1/18 1,735,000 1,776,050 Hopkinton, GO 5.00 9/1/19 1,735,000 1,776,050 Hopkinton, GO 5.00 9/1/20 1,735,000 1,776,050 Marblehead, GO 5.00 8/15/23 1,835,000 1,935,063 Marblehead, GO 5.00 8/15/24 1,925,000 2,018,670 Massachusetts, GO 5.25 8/1/22 2,650,000 3,120,401 Massachusetts, GO 0.75 11/1/25 5,000,000 b 4,263,100 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 1,000,000 1,179,040 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,334,770 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,615,448 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,606,675 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 6.20 3/1/16 2,055,000 2,300,675 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 7.00 3/1/21 1,000,000 1,200,080 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,165,590 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,506,430 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 c 2,852,381 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,118,880 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,025,230 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,899,495 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,297,812 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,501,314 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,054,700 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 3,967,200 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 905,930 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,496,280 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,178,550 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; National Public Finance Guarantee Corp.) 5.63 1/1/14 2,000,000 2,045,740 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,837,640 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,442,952 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 9,212,700 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,203,752 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 1,030,000 1,045,306 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 1,070,000 a 1,121,863 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.50 1/1/12 310,000 a 326,067 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,772,993 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,003,050 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,637,616 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,023,950 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 912,390 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,517,800 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) (Prerefunded) 6.50 7/15/12 2,250,000 a 2,430,945 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 55,000 55,957 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 45,775 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,000,000 2,027,700 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 60,325 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,460,247 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/11 1,000,000 1,003,860 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 1,082,576 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,047,880 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,939,194 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,115,170 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,765,571 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 894,852 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,384,654 Massachusetts Health and Educational Facilities Authority, Revenue (Winchester Hospital Issue) 5.25 7/1/38 1,000,000 827,130 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; National Public Finance Guarantee Corp.) 5.40 6/1/20 345,000 345,221 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,161,589 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,183,464 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,940,720 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,295,311 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,274,926 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 1,695,000 1,564,146 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,005,928 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,871,600 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 60,000 60,025 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,206,434 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,694,024 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,000,000 2,059,980 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 5,769,008 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 1,000,000 1,002,590 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,668,361 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,687,755 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,157,100 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,169,541 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.13 4/15/12 1,000,000 a 1,055,690 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,103,870 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/19 1,420,000 1,439,213 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,420,000 1,439,213 U.S. Related—14.8% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,820,000 1,599,198 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,019,518 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 161,350 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,030,770 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 944,140 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,913,460 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,451,835 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,023,270 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,540,475 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,500,000 2,412,650 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 878,570 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,000,000 945,620 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 1,171,076 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,292,902 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,973,663 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,314,214 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 924,260 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,500,000 2,513,825 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,003,640 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,433,526 Total Long-Term Municipal Investments (cost $192,309,241) The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investment—.3% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; JPMorgan Chase Bank) (cost $600,000) 0.26 5/1/11 600,000 d Total Investments (cost $192,909,241) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate security—interest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note—rate shown is the interest rate in effect at April 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 28.7 AA Aa AA 34.5 A A A 20.5 BBB Baa BBB 12.1 F1 MIG1/P1 SP1/A1 .3 Not Rated e Not Rated e Not Rated e 3.9 † Based on total investments. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 192,909,241 190,350,444 Cash 343,554 Interest receivable 2,719,623 Receivable for shares of Beneficial Interest subscribed 112,676 Prepaid expenses 21,424 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 126,107 Payable for shares of Beneficial Interest redeemed 44,548 Accrued expenses 67,988 Net Assets ($) Composition of Net Assets ($): Paid-in capital 195,335,522 Accumulated net realized gain (loss) on investments 532,353 Accumulated net unrealized appreciation (depreciation) on investments (2,558,797) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 36,231,798 186,774 3,377,316 153,513,190 Shares Outstanding 3,277,826 16,919 305,279 13,889,473 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended April 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,126,419 Shareholder servicing costs—Note 3(c) 293,220 Professional fees 47,934 Registration fees 36,859 Distribution fees—Note 3(b) 27,187 Custodian fees—Note 3(c) 23,075 Prospectus and shareholders’ reports 14,536 Trustees’ fees and expenses—Note 3(d) 2,820 Loan commitment fees—Note 2 1,000 Miscellaneous 34,070 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (431) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,372,377 Net unrealized appreciation (depreciation) on investments (7,267,187) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2011 2010 Operations ($): Investment income—net 8,179,670 8,693,292 Net realized gain (loss) on investments 1,372,377 165,009 Net unrealized appreciation (depreciation) on investments (7,267,187) 9,951,115 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,506,278) (1,626,627) Class B Shares (9,702) (27,452) Class C Shares (105,122) (104,316) Class Z Shares (6,534,467) (6,898,410) Net realized gain on investments: Class A Shares (224,595) (30,075) Class B Shares (1,402) (539) Class C Shares (20,351) (2,378) Class Z Shares (919,345) (120,629) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,053,747 4,067,838 Class B Shares 9 5,353 Class C Shares 480,975 358,300 Class Z Shares 4,113,072 6,180,400 Dividends reinvested: Class A Shares 1,316,134 1,260,290 Class B Shares 8,048 18,796 Class C Shares 62,125 77,930 Class Z Shares 5,768,376 5,371,315 Cost of shares redeemed: Class A Shares (8,705,443) (4,435,824) Class B Shares (324,953) (960,987) Class C Shares (398,069) (388,433) Class Z Shares (18,135,822) (12,486,581) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 213,107,281 204,039,894 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 266,861 362,494 Shares issued for dividends reinvested 116,743 111,838 Shares redeemed (769,089) (393,995) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1 491 Shares issued for dividends reinvested 710 1,676 Shares redeemed (28,482) (86,297) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 41,972 31,583 Shares issued for dividends reinvested 5,487 6,912 Shares redeemed (35,781) (34,657) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 362,995 552,383 Shares issued for dividends reinvested 511,942 476,760 Shares redeemed (1,613,264) (1,108,475) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2011, 13,107 Class B shares representing $152,173, were automatically converted to 13,091 Class A shares and during the period ended April 30, 2010, 48,066 Class B shares representing $534,590 were automatically converted to 48,021 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.44 10.91 11.29 11.66 11.56 Investment Operations: Investment income—net a .43 .45 .46 .46 .47 Net realized and unrealized gain (loss) on investments (.33) .54 (.36) (.36) .12 Total from Investment Operations .10 .99 .10 .10 .59 Distributions: Dividends from investment income—net (.43) (.45) (.46) (.46) (.46) Dividends from net realized gain on investments (.06) (.01) (.02) (.01) (.03) Total Distributions (.49) (.46) (.48) (.47) (.49) Net asset value, end of period 11.05 11.44 10.91 11.29 11.66 Total Return (%) b .94 9.16 1.07 .92 5.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .94 .94 .93 .92 Ratio of net expenses to average net assets .94 .94 .94 .92 .92 Ratio of net investment income to average net assets 3.84 4.00 4.25 4.01 3.99 Portfolio Turnover Rate 15.03 12.60 9.04 18.21 30.97 Net Assets, end of period ($ x 1,000) 36,232 41,909 39,079 44,178 49,034 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.43 10.90 11.28 11.65 11.54 Investment Operations: Investment income—net a .33 .36 .39 .39 .40 Net realized and unrealized gain (loss) on investments (.32) .55 (.35) (.36) .14 Total from Investment Operations .01 .91 .04 .03 .54 Distributions: Dividends from investment income—net (.34) (.37) (.40) (.39) (.40) Dividends from net realized gain on investments (.06) (.01) (.02) (.01) (.03) Total Distributions (.40) (.38) (.42) (.40) (.43) Net asset value, end of period 11.04 11.43 10.90 11.28 11.65 Total Return (%) b .15 8.45 .50 .36 4.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.56 1.57 1.52 1.48 1.45 Ratio of net expenses to average net assets 1.56 1.57 1.52 1.47 1.45 Ratio of net investment income to average net assets 3.03 3.34 3.68 3.46 3.47 Portfolio Turnover Rate 15.03 12.60 9.04 18.21 30.97 Net Assets, end of period ($ x 1,000) 187 511 1,404 2,910 3,893 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 26 Year Ended April 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.45 10.92 11.30 11.67 11.56 Investment Operations: Investment income—net a .35 .36 .38 .37 .38 Net realized and unrealized gain (loss) on investments (.33) .54 (.36) (.36) .14 Total from Investment Operations .02 .90 .02 .01 .52 Distributions: Dividends from investment income—net (.35) (.36) (.38) (.37) (.38) Dividends from net realized gain on investments (.06) (.01) (.02) (.01) (.03) Total Distributions (.41) (.37) (.40) (.38) (.41) Net asset value, end of period 11.06 11.45 10.92 11.30 11.67 Total Return (%) b .20 8.33 .32 .17 4.53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 1.70 1.69 1.68 1.67 Ratio of net expenses to average net assets 1.68 1.70 1.69 1.67 1.67 Ratio of net investment income to average net assets 3.09 3.21 3.51 3.26 3.24 Portfolio Turnover Rate 15.03 12.60 9.04 18.21 30.97 Net Assets, end of period ($ x 1,000) 3,377 3,362 3,163 3,314 3,520 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.44 10.91 11.29 11.66 11.55 Investment Operations: Investment income—net a .46 .47 .48 .48 .48 Net realized and unrealized gain (loss) on investments (.33) .54 (.36) (.36) .15 Total from Investment Operations .13 1.01 .12 .12 .63 Distributions: Dividends from investment income—net (.46) (.47) (.48) (.48) (.49) Dividends from net realized gain on investments (.06) (.01) (.02) (.01) (.03) Total Distributions (.52) (.48) (.50) (.49) (.52) Net asset value, end of period 11.05 11.44 10.91 11.29 11.66 Total Return (%) 1.16 9.39 1.28 1.14 5.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .73 .73 .71 .71 Ratio of net expenses to average net assets .73 .73 .73 .70 .71 Ratio of net investment income to average net assets 4.05 4.18 4.46 4.23 4.20 Portfolio Turnover Rate 15.03 12.60 9.04 18.21 30.97 Net Assets, end of period ($ x 1,000) 153,513 167,326 160,394 177,652 195,667 a Based on average shares outstanding at each month end. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Massachusetts Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Massachusetts state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 30 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 190,350,444 — The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at April 30, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 32 (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $77,385, undistributed ordinary income $27,302, undistributed capital gains $461,244 and unrealized depreciation $2,514,990. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2011 and April 30, 2010 were as follows: tax exempt income $8,155,569 and $8,656,805, ordinary income $97,291 and $24,354, and long-term capital gains $1,068,402 and $129,267, respectively. During the period ended April 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $24,101, increased accumulated net realized gain (loss) on investments by $6,735 and increased paid-in capital by $17,366. Net assets and net asset value per share were not affected by this reclassification. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2011, the Distributor retained $907 from commissions earned on sales of the fund’s Class A shares and $36 from CDSCs on redemptions of the fund’s Class B shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2011, Class B and Class C shares were charged $1,606 and $25,581, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding 34 the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2011, Class A, Class B and Class C shares were charged $98,341, $803, and $8,527, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2011, Class Z shares were charged $72,761 pursuant to the Shareholders Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2011, the fund was charged $63,413 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) ended April 30, 2011, the fund was charged $6,432 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $431. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2011, the fund was charged $23,075 pursuant to the custody agreement. During the period ended April 30, 2011, the fund was charged $6,327 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $86,553, Rule 12b-1 distribution plan fees $2,074, shareholder services plan fees $14,073, custodian fees $10,623, chief compliance officer fees $2,481 and transfer agency per account fees $10,303. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2011, amounted to $30,354,728 and $42,427,107, respectively. At April 30, 2011, the cost of investments for federal income tax purposes was $192,865,434; accordingly, accumulated net unrealized depreciation on investments was $2,514,990, consisting of $4,201,257 gross unrealized appreciation and $6,716,247 gross unrealized depreciation. 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund at April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 28, 2011 The Fund 37 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby makes the following designations regarding its fiscal year ended April 30, 2011: —all the dividends paid from investment income-net are “exempt-interest dividends” (not generally subject to regular federal and, for individuals who are Massachusetts residents, Massachusetts personal income taxes), and —the fund hereby designates $.0593 per share as a long-term capital gain distribution and $.0054 as a short-term capital gain distribution paid on December 9, 2010. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax-exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. 38 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (71) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 44 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Warren B. Rudman, Emeritus Board Member Sander Vanocur, Emeritus Board Member 40 OFFICERS OF THE FUND (Unaudited) The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) 42 The Fund 43 NOTES Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the U.S. and global economies.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period.The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in the United States and most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodities.Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Within the municipal bond market, however, headline risks stemming from state and local budget pressures and changes to the supply-and-demand dynamics caused by the end of the federal financing subsidies led to significant price pressures during the latter part of the reporting period. Despite recent challenges, we believe that long-term municipal bond market fundamentals remain sound and current market conditions could give rise to attractive buying opportunities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by David Belton, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2011, the Class A, Class B and Class C shares of Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.04%, 0.45% and 0.35%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Minnesota, achieved a total return of 2.20% for the same period. 2 Municipal bonds encountered heightened volatility over the reporting period’s second half amid rising long-term interest rates and changing supply-and-demand dynamics.The fund produced lower returns than its benchmark, primarily due to a modestly long average duration and underweighted exposure to general obligation bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax and Minnesota state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Minnesota state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as health care, water and sewer and municipal electric or dedicated tax-secured, based on relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Changing Market Forces Derailed Municipal Bonds Municipal bonds fared relatively well over the first half of the reporting period, when a subpar economic recovery kept inflationary pressures at bay and the Build America Bonds program diverted a substantial amount of new bonds issuance to the taxable bond market. However, the U.S. economic recovery gained traction in the fall of 2010 after the announcement of a new round of quantitative easing of monetary policy sparked a rise in longer-term interest rates, and municipal bond prices fell. Furthermore, the market’s supply-and-demand dynamics deteriorated as it became clearer that the Build America Bonds program would be allowed to expire at the end of 2010. Investors sold longer-maturity municipal bonds in anticipation of a surge in the supply of newly issued securities as issuers rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures. Minnesota fared relatively well during the downturn due to its diversified economic base and history of prudent fiscal management. The market showed signs of stabilization over the first four months of 2011, when the supply of newly issued municipal bonds declined sharply. Meanwhile, demand recovered when individuals reacted to higher state income taxes and institutional investors regarded municipal bonds as inexpensively valued. Slightly Long Average Duration Dampened Relative Returns The fund’s relative performance was undermined to a modest degree by its slightly longer-than-average duration position. Although this strategy proved beneficial over much of the reporting period, it hurt relative performance when longer-term interest rates climbed late in 2010. In addition, our concerns over the credit outlook for local governments, based on expectations of diminished state aid and weaker property tax revenues, led to an underweighted position in local government debt. Nevertheless, strong demand from retail investors for general obligation bonds led to relatively strong performance of the sector, and therefore a source of underperformance for the fund. The fund’s performance benefited from an overweighted exposure to high-quality, single-family housing bonds, as well as a relatively light 4 exposure to riskier sectors of the municipal bond market, such as bonds backed by industrial development projects. In addition, the fund received positive contributions to performance from our yield curve strategy, as we placed less emphasis on longer-term bonds than the Index, helping to cushion the effects of rising long-term interest rates. Weathering a Period of Transition Although we have been encouraged by signs of market stabilization, additional bouts of market volatility may occur over the near term if inflation fears intensify in the recovering economy. We continue to maintain a relatively high weighting in the fund on high quality, higher yielding revenue bonds in the municipal utility, education and health care sectors.We are also focusing our efforts on reducing exposure to bonds with weak call protection, as such bonds tend to underperform in volatile markets. We remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Minnesota residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Minnesota municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Minnesota municipal obligations. The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) –3.48% 2.80% 4.12% without sales charge 1.04% 3.74% 4.60% Class B shares with applicable redemption charge † –3.44% 2.82% 4.29% without redemption 0.45% 3.17% 4.29% Class C shares with applicable redemption charge †† –0.63% 2.97% 3.82% without redemption 0.35% 2.97% 3.82% Barclays Capital Municipal Bond Index 2.20% 4.52% 4.96% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund from November 1, 2010 to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2011 Class A Class B Class C Expenses paid per $1,000 † $ 4.80 $ 7.78 $ 8.51 Ending value (after expenses) $975.30 $973.30 $972.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2011 Class A Class B Class C Expenses paid per $1,000 † $ 4.91 $ 7.95 $ 8.70 Ending value (after expenses) $1,019.93 $1,016.91 $1,016.17 † Expenses are equal to the fund’s annualized expense ratio of .98% for Class A, 1.59% for Class B and 1.74% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.8% Rate (%) Date Amount ($) Value ($) Minnesota—95.8% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 961,048 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 667,847 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 4.75 1/1/27 1,900,000 1,959,413 Columbia Heights, MFHR (Crest View Opportunity Neighborhood Development Corporation 1 Project) (Collateralized; GNMA) (Prerefunded) 6.63 10/20/12 1,465,000 a 1,667,331 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage Loan—Mississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,459,430 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 578,185 608,511 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,568,280 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/20 2,510,000 2,671,117 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/21 2,640,000 2,809,461 Lakeville Independent School District Number 194, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,307,434 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,099,471 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,729,260 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 3,000,000 3,201,240 Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,476,909 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 878,240 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Childrens’s Health Care) 5.25 8/15/35 1,000,000 991,780 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,044,730 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,367,516 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care System Revenue (Allina Health System) 5.25 11/15/29 1,000,000 1,006,820 Minneapolis and Saint Paul Metropolitan Airports Commission, Senior Airport Revenue 5.00 1/1/22 2,000,000 2,101,900 Minneapolis and Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; AMBAC) 5.00 1/1/25 2,140,000 2,066,855 Minnesota, GO (Various Purpose) 5.00 8/1/25 2,500,000 2,791,850 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,479,809 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,474 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,150,193 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,767,027 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,044,420 Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) 5.13 12/1/40 750,000 677,775 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) 5.00 10/1/31 750,000 746,647 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 6/1/35 1,635,000 1,668,452 Minnesota Higher Education Facilities Authority, Revenue (Saint Olaf College) 5.00 10/1/21 1,000,000 1,097,710 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,009,910 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,520,010 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,685,907 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,480,000 2,484,191 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,313,434 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,847,180 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 490,000 509,909 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,882,320 Minnesota Housing Finance Agency, SFMR (Insured; National Public Finance Guarantee Corp.) 5.45 1/1/22 310,000 326,976 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,475,010 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 1,928,900 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Office of Higher Education, Supplemental Student Loan Program Revenue 5.00 11/1/29 1,750,000 1,751,312 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,750,775 Northfield, HR 5.38 11/1/31 2,240,000 2,058,762 Northfield, HR (Prerefunded) 6.00 11/1/11 1,750,000 a 1,799,717 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 904,340 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,051,720 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,006,850 Rosemount-Apple Valley-Eagan Independent School District Number 196, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 b 2,841,334 Saint Cloud, Health Care Revenue (CentraCare Health System) 5.13 5/1/30 1,000,000 980,370 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Municipal Corp.) 5.50 5/1/39 2,000,000 2,014,400 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,000,000 1,032,880 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 980,570 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 2,832,360 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,000,740 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Parking Facilities Project) 5.00 8/1/35 650,000 612,508 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 744,585 Saint Paul Port Authority, Revenue (Amherst H. Wilder Foundation Project) 5.00 12/1/29 2,000,000 1,929,500 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,339,627 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,237,714 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,037,490 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 2,434,195 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 2,000,000 2,008,780 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,315,260 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,423,775 U.S. Related—3.0% Government of Guam, GO 6.75 11/15/29 500,000 500,715 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 1,841,540 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,250,000 1,252,275 Total Investments (cost $113,545,700) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 15.8 AA Aa AA 40.5 A A A 33.2 BBB Baa BBB 5.6 B B B .4 Not Rated c Not Rated c Not Rated c 4.5 † Based on total investments. c Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 113,545,700 116,886,791 Cash 988,967 Interest receivable 1,636,848 Receivable for shares of Beneficial Interest subscribed 23,146 Prepaid expenses 14,797 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 97,670 Payable for investment securities purchased 1,023,590 Payable for shares of Beneficial Interest redeemed 123,220 Accrued expenses 57,265 Net Assets ($) Composition of Net Assets ($): Paid-in capital 116,223,994 Accumulated net realized gain (loss) on investments (1,316,281) Accumulated net unrealized appreciation (depreciation) on investments 3,341,091 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 110,884,530 352,755 7,011,519 Shares Outstanding 7,526,230 23,905 475,133 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 708,822 Shareholder servicing costs—Note 3(c) 388,997 Distribution fees—Note 3(b) 58,490 Professional fees 51,149 Registration fees 25,803 Custodian fees—Note 3(c) 16,561 Prospectus and shareholders’ reports 10,542 Trustees’ fees and expenses—Note 3(d) 3,997 Loan commitment fees—Note 2 1,268 Miscellaneous 27,660 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (157) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (172,230) Net unrealized appreciation (depreciation) on investments (3,814,444) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2011 2010 Operations ($): Investment income—net 5,114,005 5,119,465 Net realized gain (loss) on investments (172,230) (830,696) Net unrealized appreciation (depreciation) on investments (3,814,444) 5,065,371 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (4,816,772) (4,829,375) Class B Shares (14,670) (33,418) Class C Shares (241,492) (218,408) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 8,045,285 15,566,769 Class B Shares 15 22,304 Class C Shares 1,742,595 1,456,592 Dividends reinvested: Class A Shares 3,923,862 3,803,156 Class B Shares 13,767 20,478 Class C Shares 170,973 144,240 Cost of shares redeemed: Class A Shares (20,746,996) (14,378,461) Class B Shares (153,174) (1,299,172) Class C Shares (1,709,604) (834,916) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 130,907,684 122,133,755 End of Period 20 Year Ended April 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 530,914 1,039,628 Shares issued for dividends reinvested 260,972 253,319 Shares redeemed (1,397,916) (953,975) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1 1,473 Shares issued for dividends reinvested 914 1,365 Shares redeemed (10,265) (86,605) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 114,681 96,723 Shares issued for dividends reinvested 11,357 9,589 Shares redeemed (114,213) (55,146) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2011, 1,683 Class B shares representing $24,547 were automatically converted to 1,686 Class A shares and during the period ended April 30, 2010, 18,366 Class B shares representing $278,776 were automatically converted to 18,396 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 15.17 14.67 14.96 15.32 15.17 Investment Operations: Investment income—net a .61 .60 .63 .64 .64 Net realized and unrealized gain (loss) on investments (.45) .50 (.24) (.36) .17 Total from Investment Operations .16 1.10 .39 .28 .81 Distributions: Dividends from investment income—net (.60) (.60) (.62) (.64) (.64) Dividends from net realized gain on investments — — (.06) — (.02) Total Distributions (.60) (.60) (.68) (.64) (.66) Net asset value, end of period 14.73 15.17 14.67 14.96 15.32 Total Return (%) b 1.04 7.61 2.89 1.86 5.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .94 .98 1.11 1.10 Ratio of net expenses to average net assets .96 .94 .98 1.10 1.09 Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .15 .17 Ratio of net investment income to average net assets 4.01 4.02 4.35 4.21 4.18 Portfolio Turnover Rate 15.17 12.88 14.21 14.69 5.27 Net Assets, end of period ($ x 1,000) 110,885 123,363 114,357 105,393 103,737 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 22 Year Ended April 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 15.19 14.70 14.98 15.35 15.19 Investment Operations: Investment income—net a .50 .49 .54 .56 .56 Net realized and unrealized gain (loss) on investments (.43) .50 (.21) (.37) .18 Total from Investment Operations .07 .99 .33 .19 .74 Distributions: Dividends from investment income—net (.50) (.50) (.55) (.56) (.56) Dividends from net realized gain on investments — — (.06) — (.02) Total Distributions (.50) (.50) (.61) (.56) (.58) Net asset value, end of period 14.76 15.19 14.70 14.98 15.35 Total Return (%) b .45 6.85 2.41 1.26 4.98 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.56 1.57 1.52 1.62 1.61 Ratio of net expenses to average net assets 1.56 1.57 1.52 1.61 1.59 Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .15 .17 Ratio of net investment income to average net assets 3.35 3.41 3.83 3.70 3.67 Portfolio Turnover Rate 15.17 12.88 14.21 14.69 5.27 Net Assets, end of period ($ x 1,000) 353 505 1,720 5,046 9,088 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 15.19 14.70 14.98 15.35 15.19 Investment Operations: Investment income—net a .49 .49 .51 .52 .53 Net realized and unrealized gain (loss) on investments (.43) .48 (.21) (.37) .18 Total from Investment Operations .06 .97 .30 .15 .71 Distributions: Dividends from investment income—net (.49) (.48) (.52) (.52) (.53) Dividends from net realized gain on investments — — (.06) — (.02) Total Distributions (.49) (.48) (.58) (.52) (.55) Net asset value, end of period 14.76 15.19 14.70 14.98 15.35 Total Return (%) b .35 6.72 2.18 1.03 4.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.71 1.75 1.86 1.85 Ratio of net expenses to average net assets 1.72 1.71 1.75 1.86 1.84 Ratio of interest and expense related to floating rate notes issued to average net assets — — .02 .15 .17 Ratio of net investment income to average net assets 3.25 3.25 3.57 3.44 3.43 Portfolio Turnover Rate 15.17 12.88 14.21 14.69 5.27 Net Assets, end of period ($ x 1,000) 7,012 7,039 6,057 4,867 4,148 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company and operates as a series company that offers six series including the Dreyfus Minnesota Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Minnesota state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 116,886,791 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at April 30, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes 28 interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $22,053, accumulated capital losses $1,045,813 and unrealized appreciation $3,439,258. In addition, the fund had $368,635 of capital losses realized after October 31, 2010, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2011. If not applied, the carryover expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2011 and April 30, 2010 were as follows: tax exempt income $5,072,934 and $5,081,201, respectively. During the period ended April 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $41,071 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2011, the Distributor retained $6,246 from commissions earned on sales of the fund’s Class A shares and $1,168 and $389 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2011, Class B and Class C shares were charged $2,212 and $56,278, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or 30 other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2011, Class A, Class B and Class C shares were charged $302,327, $1,106 and $18,759, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2011, the fund was charged $26,186 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2011, the fund was charged $2,338 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $157. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2011, the fund was charged $16,561 pursuant to the custody agreement. During the period ended April 30, 2011, the fund was charged $6,327 for services performed by the Chief Compliance Officer. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $53,588, Rule 12b-1 distribution plan fees $4,451, shareholder services plan fees $24,359, custodian fees $7,662, chief compliance officer fees $2,481 and transfer agency per account fees $5,129. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2011, amounted to $19,204,963 and $27,265,883, respectively. At April 30, 2011, the cost of investments for federal income tax purposes was $113,447,533 accordingly; accumulated net unrealized appreciation on investments was $3,439,258, consisting of $4,977,985 gross unrealized appreciation and $1,538,727 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund at April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 28, 2011 The Fund 33 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2011 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are Minnesota residents, Minnesota personal income taxes).Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax-exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. 34 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (71) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 44 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Warren B. Rudman, Emeritus Board Member Sander Vanocur, Emeritus Board Member 36 OFFICERS OF THE FUND (Unaudited) The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) 38 The Fund 39 NOTES Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the U.S. and global economies.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period.The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in the United States and most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodities. Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Within the municipal bond market, however, headline risks stemming from state and local budget pressures and changes to the supply-and-demand dynamics caused by the end of the federal financing subsidies led to significant price pressures during the latter part of the reporting period. Despite recent challenges, we believe that long-term municipal bond market fundamentals remain sound and current market conditions could give rise to attractive buying opportunities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by David Belton, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2011, the Class A, Class B and Class C shares of Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 0.38%, –0.37% and –0.44%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Ohio, achieved a total return of 2.20% for the same period. 2 Municipal bonds encountered heightened volatility over the second half of the reporting period amid rising long-term interest rates and changing supply-and-demand dynamics.The fund produced lower returns than its benchmark, primarily due to relative weakness among Ohio bonds, our interest-rate strategies and overweighted exposure to revenue bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax and Ohio state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Ohio state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities and we minimize the use of interest rate forecasting. In addition, we select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as health care, water and sewer and municipal electric or dedicated tax-secured, based on our appraisal of relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Changing Market Forces Derailed Municipal Bonds Municipal bonds fared relatively well over the first half of the reporting period, when a subpar economic recovery kept inflationary pressures at bay and the Build America Bonds program diverted a substantial amount of new bonds issuance to the taxable bond market. However, the U.S. economic recovery gained traction in the fall of 2010 after a new round of quantitative easing of monetary policy sparked a rise in longer-term interest rates, and municipal bond prices fell. Furthermore, the market’s supply-and-demand dynamics deteriorated as it became clearer that the Build America Bonds program would be allowed to expire at the end of 2010. Investors sold longer-maturity municipal bonds in anticipation of a surge in the supply of newly issued securities as issuers rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures. Ohio’s economy was hit hard by the downturn due to its shrinking manufacturing base, and the state addressed its budget deficit with deep spending cuts. The market showed signs of stabilization over the first four months of 2011, when the supply of newly issued municipal bonds declined sharply. Meanwhile, demand recovered when individuals reacted to higher state income taxes and institutional investors regarded municipal bonds as attractively valued. Interest Rates Strategies Dampened Relative Returns Municipal bonds from Ohio generally produced lower returns than broader averages, hurting the fund’s results compared to the Index. In addition, the fund’s relative performance was undermined by its slightly longer-than-average duration position, which hurt relative performance when longer-term interest rates climbed late in 2010. Our focus on bonds with maturities toward the longer end of the spectrum also detracted from relative performance. Our security selection strategy led to overweighted positions in bonds backed by hospitals and those backed by Ohio’s share of payments derived from the settlement of litigation with U.S. tobacco companies, but these securities lagged market averages. Conversely, we had established an underweighted position in general obligation bonds, particularly from localities that depend heavily on state aid, but these securities fared relatively well in the reporting period due to strong demand from retail investors. 4 The fund achieved better results in other market sectors. Overweighted exposure to high-quality bonds backed by revenues from waterworks proved supportive of relative performance, as did relatively light exposure to bonds backed by transportation-related projects. Weathering a Period of Transition Although we have been encouraged by signs of market stabilization, we expect additional bouts of market volatility may occur over the near term if inflation fears intensify in the recovering economy.We continue to maintain a relatively high weighting in the fund on high quality, higher yielding revenue bonds in the municipal utility, education and health care sectors. We are also focusing our efforts on reducing exposure to bonds with weak call protection, as such bonds tend to underperform in volatile markets. We remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Ohio residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Ohio municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Ohio municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) –4.10% 1.81% 3.24% without sales charge 0.38% 2.75% 3.72% Class B shares with applicable redemption charge † –4.22% 1.79% 3.40% without redemption –0.37% 2.13% 3.40% Class C shares with applicable redemption charge †† –1.40% 1.98% 2.95% without redemption –0.44% 1.98% 2.95% Barclays Capital Municipal Bond Index 2.20% 4.52% 4.96% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund from November 1, 2010 to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2011 Class A Class B Class C Expenses paid per $1,000 † $ 4.74 $ 7.95 $ 8.39 Ending value (after expenses) $970.90 $967.00 $967.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2011 Class A Class B Class C Expenses paid per $1,000 † $ 4.86 $ 8.15 $ 8.60 Ending value (after expenses) $1,019.98 $1,016.71 $1,016.27 † Expenses are equal to the fund’s annualized expense ratio of .97% for Class A, 1.63% for Class B, and 1.72% for Class C; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.2% Rate (%) Date Amount ($) Value ($) Ohio—83.2% Akron, GO 6.00 12/1/12 690,000 710,176 Akron, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 12/1/11 460,000 a 473,943 Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,547,875 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 710,000 716,582 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 725,467 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 460,495 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 334,812 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 782,400 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,475,000 1,912,333 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 2,000,000 1,664,220 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,609,939 Cincinnati City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 12/1/11 3,560,000 a 3,666,907 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,417,441 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 9,210,640 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,699,050 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights— Public Parking Garage Project) 7.00 12/1/18 1,870,000 1,899,789 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights— Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,508,654 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,643,225 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/19 1,860,000 1,908,193 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 1,400,000 1,436,274 Franklin County, Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 5.00 11/1/34 3,850,000 3,554,820 Hamilton County, EDR (King Highland Community Urban Redevelopment Corporation—University of Cincinnati, Lessee, Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/33 2,000,000 1,981,440 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 b 7,038,938 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Hancock County, Hospital Facilities Revenue (Blanchard Valley Regional Health Center) 5.00 12/1/21 1,500,000 1,484,520 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 b 1,587,906 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 b 1,541,086 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/25 2,000,000 2,054,680 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/29 1,000,000 1,008,200 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 12/1/11 4,050,000 a 4,175,064 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,207,500 Mason City School District, GO Unlimited Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/31 5,000,000 5,633,350 Massillon City School District, GO (Various Purpose Improvement) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 12/1/12 1,150,000 a 1,231,316 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,500,000 2,580,625 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Kenyon College Project) 5.00 7/1/41 2,000,000 1,884,220 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 2,000,000 a 2,173,580 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 2,977,500 Ohio State University, General Receipts Bonds 5.25 6/1/23 525,000 556,511 Ohio State University, General Receipts Bonds 5.00 12/1/23 1,000,000 1,123,100 Ohio State University, General Receipts Bonds (Prerefunded) 5.25 6/1/13 2,100,000 a 2,290,197 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/18 3,710,000 4,353,314 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 2,000,000 2,234,660 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,215,000 1,480,639 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,478,100 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,085,000 c 1,628,364 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty Municipal Corp.) 6.00 12/1/28 400,000 434,844 Strongsville, GO Library Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,700,000 1,745,611 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 385,000 325,529 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 905,570 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund— Midwest Terminals Project) 6.00 11/15/27 1,670,000 1,476,480 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund— Toledo Express Airport Project) 6.38 11/15/32 2,425,000 2,234,347 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,012,220 University of Cincinnati, General Receipts Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 6/1/12 3,040,000 a 3,193,520 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 1,450,000 1,530,968 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/30 2,945,000 2,603,527 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—15.0% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 403,375 Government of Guam, GO 6.75 11/15/29 500,000 500,715 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 944,140 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 823,635 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 1,047,120 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,500,000 2,301,925 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 1,106,200 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 1,000,000 1,001,530 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 3,361,575 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 924,260 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,000,000 2,011,060 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,753,185 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 3,000,000 3,026,760 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,500,000 1,460,115 Total Long-Term Municipal Investments (cost $138,671,599) Short-Term Municipal Investment—.6% Ohio; Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; JPMorgan Chase Bank) (cost $800,000) 0.26 5/1/11 800,000 d Total Investments (cost $139,471,599) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2011, this security was valued at $1,628,364 or 1.2% of net assets. d Variable rate demand note—rate shown is the interest rate in effect at April 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 20.5 AA Aa AA 37.5 A A A 11.4 BBB Baa BBB 11.9 BB Ba BB .6 B B B .4 F1 MIG1/P1 SP1/A1 .6 Not Rated e Not Rated e Not Rated e 17.1 † Based on total investments. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 139,471,599 136,516,256 Interest receivable 2,581,254 Receivable for shares of Beneficial Interest subscribed 6,912 Prepaid expenses 15,690 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 113,961 Cash overdraft due to Custodian 625,274 Payable for shares of Beneficial Interest redeemed 94,593 Accrued expenses 61,766 Net Assets ($) Composition of Net Assets ($): Paid-in capital 145,096,999 Accumulated net realized gain (loss) on investments (3,917,138) Accumulated net unrealized appreciation (depreciation) on investments (2,955,343) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 131,896,869 313,955 6,013,694 Shares Outstanding 11,432,743 27,220 520,358 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 830,003 Shareholder servicing costs—Note 3(c) 457,831 Distribution fees—Note 3(b) 53,957 Professional fees 52,420 Interest and expense related to floating rate notes issued—Note 4 25,425 Registration fees 22,954 Custodian fees—Note 3(c) 19,561 Prospectus and shareholders’ reports 12,712 Trustees’ fees and expenses—Note 3(d) 6,640 Loan commitment fees—Note 2 1,514 Miscellaneous 22,823 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (252) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,505,777 Net unrealized appreciation (depreciation) on investments (7,553,992) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2011 2010 Operations ($): Investment income—net 6,336,225 7,097,326 Net realized gain (loss) on investments 1,505,777 (1,740,408) Net unrealized appreciation (depreciation) on investments (7,553,992) 8,022,650 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (6,051,110) (6,750,433) Class B Shares (18,188) (46,349) Class C Shares (237,028) (272,602) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,125,217 5,324,952 Class B Shares 1,354 4,292 Class C Shares 412,950 613,878 Dividends reinvested: Class A Shares 4,751,657 5,256,051 Class B Shares 15,486 31,264 Class C Shares 193,976 211,477 Cost of shares redeemed: Class A Shares (20,279,883) (16,552,034) Class B Shares (355,671) (1,372,868) Class C Shares (1,845,421) (609,266) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 158,223,169 159,005,239 End of Period 20 Year Ended April 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 262,963 450,584 Shares issued for dividends reinvested 402,314 442,202 Shares redeemed (1,739,032) (1,392,680) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 113 362 Shares issued for dividends reinvested 1,307 2,640 Shares redeemed (30,287) (116,359) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 34,351 51,612 Shares issued for dividends reinvested 16,386 17,755 Shares redeemed (158,291) (51,147) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2011, 4,334 Class B shares representing $50,966 were automatically converted to 4,332 Class A shares and during the period ended April 30, 2010, 60,353 Class B shares representing $709,409 were automatically converted to 60,353 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.99 11.53 12.20 12.63 12.50 Investment Operations: Investment income—net a .50 .53 .54 .52 .51 Net realized and unrealized gain (loss) on investments (.45) .46 (.67) (.43) .13 Total from Investment Operations .05 .99 (.13) .09 .64 Distributions: Dividends from investment income—net (.50) (.53) (.54) (.52) (.51) Net asset value, end of period 11.54 11.99 11.53 12.20 12.63 Total Return (%) b .38 8.71 (1.00) .74 5.22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .97 1.06 1.07 1.05 Ratio of net expenses to average net assets .96 .97 1.06 1.06 1.03 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .04 .11 .14 .14 Ratio of net investment income to average net assets 4.24 4.47 4.64 4.19 4.07 Portfolio Turnover Rate 15.63 15.70 7.73 12.00 31.65 Net Assets, end of period ($ x 1,000) 131,897 150,006 150,007 167,683 183,157 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 22 Year Ended April 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 11.99 11.53 12.21 12.63 12.50 Investment Operations: Investment income—net a .42 .44 .45 .45 .44 Net realized and unrealized gain (loss) on investments (.46) .47 (.66) (.42) .14 Total from Investment Operations (.04) .91 (.21) .03 .58 Distributions: Dividends from investment income—net (.42) (.45) (.47) (.45) (.45) Net asset value, end of period 11.53 11.99 11.53 12.21 12.63 Total Return (%) b (.37) 8.02 (1.66) .28 4.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 1.56 1.62 1.61 1.57 Ratio of net expenses to average net assets 1.60 1.56 1.62 1.60 1.55 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .04 .11 .14 .14 Ratio of net investment income to average net assets 3.56 3.86 4.00 3.64 3.55 Portfolio Turnover Rate 15.63 15.70 7.73 12.00 31.65 Net Assets, end of period ($ x 1,000) 314 673 1,954 6,375 14,720 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 12.02 11.55 12.23 12.65 12.52 Investment Operations: Investment income—net a .41 .44 .45 .43 .42 Net realized and unrealized gain (loss) on investments (.46) .47 (.68) (.42) .13 Total from Investment Operations (.05) .91 (.23) .01 .55 Distributions: Dividends from investment income—net (.41) (.44) (.45) (.43) (.42) Net asset value, end of period 11.56 12.02 11.55 12.23 12.65 Total Return (%) b (.44) 7.97 (1.82) .07 4.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.73 1.82 1.83 1.81 Ratio of net expenses to average net assets 1.72 1.73 1.81 1.83 1.79 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .04 .11 .14 .14 Ratio of net investment income to average net assets 3.48 3.71 3.88 3.43 3.31 Portfolio Turnover Rate 15.63 15.70 7.73 12.00 31.65 Net Assets, end of period ($ x 1,000) 6,014 7,545 7,044 7,805 9,053 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company and operates as a series company currently offering six series, including the Dreyfus Ohio Fund (the “fund”).The fund’s investment objective seeks to maximize current income exempt from federal income tax and from Ohio state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 136,516,256 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at April 30, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes 28 interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $66,059, accumulated capital losses $3,970,991 and unrealized depreciation $2,901,490. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2011. If not applied, $306,171 of the carryover expires in fiscal 2013, $91,735 expires in fiscal 2016, $197,779 expires in fiscal 2017 and $3,375,306 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2011 and April 30, 2010 were as follows: tax exempt income $6,296,704 and $7,069,384 and ordinary income $9,622 and $0, respectively. During the period ended April 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $29,899, increased accumulated net realized gain (loss) on investments by $18,148 and increased paid-in capital by $11,751. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2011, the Distributor retained $4,056 from commissions earned on sales of the fund’s Class A shares and $322 and $768 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2011, Class B and Class C shares were charged $2,570 and $51,387, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or 30 other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2011, Class A, Class B and Class C shares were charged $358,860, $1,285 and $17,129, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2011, the fund was charged $42,652 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2011, the fund was charged $3,755 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $252. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2011, the fund was charged $19,561 pursuant to the custody agreement. During the period ended April 30, 2011, the fund was charged $6,327 for services performed by the Chief Compliance Officer. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $62,081, Rule 12b-1 distribution plan fees $3,794, shareholder services plan fees $28,218, custodian fees $9,183, chief compliance officer fees $2,481 and transfer agent per account fees $8,204. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2011, amounted to $23,192,707 and $37,659,656, respectively. The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. At April 30, 2011, there were no floating rate notes outstanding. 32 The average amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2011, was approximately $2,586,700, with a related weighted average annualized interest rate of .98%. At April 30, 2011, the cost of investments for federal income tax purposes was $139,417,746; accordingly, accumulated net unrealized depreciation on investments was $2,901,490, consisting of $3,850,213 gross unrealized appreciation and $6,751,703 gross unrealized depreciation. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund at April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 28, 2011 34 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2011 as “exempt-interest dividends” (not subject to regular federal and, for individuals who are Ohio residents, Ohio personal income taxes), except $9,622 that is being designated as an ordinary income distribution for reporting purposes.Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax-exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 36 Diane Dunst (71) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 44 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Warren B. Rudman, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) 38 The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) 40 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Important Tax Information 39 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the U.S. and global economies.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period.The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in the United States and most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodities. Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Within the municipal bond market, however, headline risks stemming from state and local budget pressures and changes to the supply-and-demand dynamics caused by the end of the federal financing subsidies led to significant price pressures during the latter part of the reporting period. Despite recent challenges, we believe that long-term municipal bond market fundamentals remain sound and current market conditions could give rise to attractive buying opportunities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by Steven Harvey and James Welch, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2011, the Class A, Class B, Class C and Class Z shares of Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.21%, 0.43%, 0.46% and 1.41%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Pennsylvania, achieved a total return of 2.20% for the same period. 2 Municipal bonds encountered heightened volatility over the second half of the reporting period amid rising long-term interest rates and changing supply-and-demand dynamics. The fund produced lower returns than its benchmark, primarily due to overweighted exposure to revenue bonds and an underweighted position in escrowed bonds during the reporting period’s second half. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax and Pennsylvania state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Pennsylvania state personal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) inefficiencies in the municipal bond market. Additionally, we trade among various sectors, such as pre-refunded, general obligation and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Changing Market Forces Derailed Municipal Bonds Municipal bonds fared relatively well over the first half of the reporting period, when a lackluster economic recovery kept inflationary pressures at bay and the federally subsidized Build America Bonds program diverted a substantial amount of new bonds issuance from the tax-exempt to the taxable bond markets. However, the U.S. economic recovery gained traction in the fall of 2010 after a new round of quantitative easing of monetary policy, and municipal bond prices fell. Furthermore, the market’s supply-and-demand dynamics deteriorated as it became clearer that the Build America Bonds program would be allowed to expire at the end of 2010. Investors sold longer-maturity municipal bonds in anticipation of a surge in the supply of newly issued securities as states and municipalities rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures, which were highlighted by news reports about state budget deficits. The market showed signs of stabilization over the first four months of 2011, when the supply of newly issued municipal bonds declined sharply. In addition, demand for tax-exempt securities recovered when individuals reacted to higher state income taxes, and non-traditional investors, such as hedge funds, regarded municipal bonds as inexpensively valued. Allocation Strategy Dampened Relative Returns The fund’s relative performance was constrained by an underweighted position in municipal bonds for which the funds for early redemption have been placed in escrow, as these traditionally defensive securities held up relatively well over the reporting period’s second half. In addition, the fund’s overweighted exposure to bonds backed by revenues from hospitals, educational institutions and housing projects hurt its results compared to the benchmark.These allocations contributed positively to 4 performance early in the reporting period, but they suffered when market conditions deteriorated over the second half. On a more positive note, the fund benefited from our efforts to upgrade its overall credit quality. We exited positions in bonds that had gained value, including securities backed by hospitals and industrial development projects. We redeployed those assets to high-quality bonds backed by revenues from facilities providing essential municipal services, particularly waterworks, which helped support the fund’s relative performance during the market downturn. In addition, these bonds may serve in the future as a source of liquidity to fund new opportunities. Weathering a Period of Transition We have been encouraged by recent signs of market stabilization. Although we expect additional bouts of market volatility over the near term as inflation fears intensify, we remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Pennsylvania municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in Pennsylvania municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 7/30/87 –3.34% 2.69% 3.75% — without sales charge 7/30/87 1.21% 3.64% 4.24% — Class B shares with applicable redemption charge † 1/15/93 –3.46% 2.63% 3.92% — without redemption 1/15/93 0.43% 2.98% 3.92% — Class C shares with applicable redemption charge †† 8/15/95 –0.51% 2.88% 3.48% — without redemption 8/15/95 0.46% 2.88% 3.48% — Class Z shares 11/29/07 1.41% — — 3.53% Barclays Capital Municipal Bond Index 11/30/07 2.20% 4.52% 4.96% 4.35% ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. ††† The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of 11/30/07 is used as the beginning value on 11/29/07 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund from November 1, 2010 to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2011 Class A Class B Class C Class Z Expenses paid per $1,000 † $ 4.74 $ 8.04 $ 8.34 $ 3.76 Ending value (after expenses) $969.10 $965.30 $966.20 $970.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2011 Class A Class B Class C Class Z Expenses paid per $1,000 † $ 4.86 $ 8.25 $ 8.55 $ 3.86 Ending value (after expenses) $1,019.98 $1,016.61 $1,016.31 $1,020.98 † Expenses are equal to the fund’s annualized expense ratio of .97% for Class A, 1.65% for Class B, 1.71% for Class C and .77% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.5% Rate (%) Date Amount ($) Value ($) Pennsylvania—86.2% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,035,260 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,026,860 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,052,060 Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 934,637 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,424,877 Bethel Park School District, GO 5.00 8/1/29 3,000,000 3,160,440 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,395,000 5,465,513 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 455,568 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 790,654 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty Municipal Corp.) 6.13 11/15/39 2,000,000 2,036,220 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,301,400 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,330,960 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,242,895 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 516,998 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 887,584 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 2,910,000 2,262,350 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 5,165,000 4,837,642 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,510,395 Delaware River Port Authority, Revenue 5.00 1/1/35 1,500,000 1,499,895 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 967,570 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,683,400 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 a 751,010 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 a 1,833,260 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 a 1,768,525 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 a 1,634,683 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 a 1,575,778 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 a 1,379,350 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 a 2,035,632 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 385,000 392,003 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,462,421 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/15 1,035,000 1,066,950 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/16 50,000 51,278 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/16 1,250,000 1,359,275 Norristown, GO (Insured; Radian) 0.00 12/15/11 1,465,000 a 1,449,456 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 a 683,881 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.05 11/1/21 1,455,000 1,484,944 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,893,175 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,009,210 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/13 1,105,000 1,107,807 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/22 1,200,000 a 646,860 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/23 3,790,000 a 1,896,743 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/24 3,790,000 a 1,768,641 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/25 3,790,000 a 1,639,327 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,361,350 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 1,867,780 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,353,573 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 954,430 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.25 8/15/25 1,000,000 1,027,960 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,706,550 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,323,845 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 1,380,000 1,387,838 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 830,000 797,995 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 4,669,100 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 2,813,490 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/34 1,000,000 984,180 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,940,000 1,768,252 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,090,390 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,050,860 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,566,768 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,930,144 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 1,530,000 1,471,294 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 3,000,000 3,236,430 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,474,050 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 492,186 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/15 1,550,000 1,554,278 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,048,200 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 1,500,000 1,557,540 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,101,360 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 943,240 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,327,564 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,011,552 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,292,012 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,730,445 Philadelphia Municipal Authority, LR (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/15 2,115,000 2,252,158 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; National Public Finance Guarantee Corp.) 5.50 4/15/18 3,600,000 3,705,948 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,047,290 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,035,260 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,275,000 1,154,449 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 485,195 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 257,590 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,184,956 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,498,797 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,158,970 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/17 1,055,000 1,141,689 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 1,110,000 1,198,489 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,476,525 State Public School Building Authority, School Revenue (York School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/18 545,000 574,130 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,521,130 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/18 1,010,000 1,029,129 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,004,350 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 2,135,000 2,196,381 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 754,702 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 1,933,600 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,335,293 Wilson Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.13 3/15/16 1,300,000 1,370,707 U.S. Related—12.3% Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 944,140 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 320,800 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 951,380 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,356,275 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 994,150 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,330,000 1,231,527 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,500,000 1,536,555 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,023,270 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 950,900 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,000,000 1,930,120 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,185,000 1,091,112 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,317,855 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,170,000 1,106,375 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,690,000 1,699,346 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,502,730 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,614,900 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 973,410 Total Investments (cost $181,757,824) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 17.8 AA Aa AA 37.9 A A A 20.3 BBB Baa BBB 18.2 BB Ba BB 1.4 Not Rated b Not Rated b Not Rated b 4.4 † Based on total investments. b Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 181,757,824 181,069,626 Cash 782,823 Interest receivable 2,444,892 Receivable for shares of Beneficial Interest subscribed 11,699 Prepaid expenses 16,037 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 141,398 Payable for shares of Beneficial Interest redeemed 349,248 Accrued expenses 87,338 Net Assets ($) Composition of Net Assets ($): Paid-in capital 185,858,017 Accumulated net realized gain (loss) on investments (1,422,726) Accumulated net unrealized appreciation (depreciation) on investments (688,198) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 124,285,857 327,705 5,127,055 54,006,476 Shares Outstanding 8,012,909 21,151 330,403 3,482,409 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended April 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,074,400 Shareholder servicing costs—Note 3(c) 516,889 Professional fees 52,661 Distribution fees—Note 3(b) 46,731 Registration fees 25,274 Custodian fees—Note 3(c) 21,700 Prospectus and shareholders’ reports 15,198 Trustees’ fees and expenses—Note 3(d) 9,915 Loan commitment fees—Note 2 1,897 Miscellaneous 34,577 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (461) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,040,561 Net unrealized appreciation (depreciation) on investments (6,692,501) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2011 2010 Operations ($): Investment income—net 8,055,270 8,440,802 Net realized gain (loss) on investments 1,040,561 904,596 Net unrealized appreciation (depreciation) on investments (6,692,501) 7,579,779 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (5,376,793) (5,627,304) Class B Shares (24,006) (57,555) Class C Shares (190,171) (195,482) Class Z Shares (2,413,396) (2,486,087) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 4,994,963 11,556,534 Class B Shares — 26,937 Class C Shares 891,982 1,473,903 Class Z Shares 2,811,464 2,860,050 Dividends reinvested: Class A Shares 4,072,109 4,175,141 Class B Shares 20,126 47,662 Class C Shares 147,547 153,397 Class Z Shares 1,933,123 1,983,310 Cost of shares redeemed: Class A Shares (19,007,750) (14,148,812) Class B Shares (817,109) (1,500,561) Class C Shares (1,813,555) (759,400) Class Z Shares (6,248,916) (5,778,385) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 202,364,145 193,715,620 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 314,640 731,302 Shares issued for dividends reinvested 256,706 264,558 Shares redeemed (1,202,914) (898,107) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold — 1,697 Shares issued for dividends reinvested 1,261 3,032 Shares redeemed (51,232) (95,588) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 54,981 93,647 Shares issued for dividends reinvested 9,289 9,711 Shares redeemed (115,073) (48,056) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 178,294 181,097 Shares issued for dividends reinvested 121,889 125,751 Shares redeemed (400,565) (365,971) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2011, 33,362 Class B shares representing $535,080, were automatically converted to 33,333 Class A shares and during the period ended April 30, 2010, 52,127 Class B shares representing $816,669 were automatically converted to 52,086 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 15.96 15.28 15.67 16.19 15.88 Investment Operations: Investment income—net a .65 .66 .65 .64 .62 Net realized and unrealized gain (loss) on investments (.46) .67 (.40) (.53) .31 Total from Investment Operations .19 1.33 .25 .11 .93 Distributions: Dividends from investment income—net (.64) (.65) (.64) (.63) (.62) Net asset value, end of period 15.51 15.96 15.28 15.67 16.19 Total Return (%) b 1.21 8.85 1.75 .71 5.95 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .94 .96 .99 .94 Ratio of net expenses to average net assets .96 .94 .96 .98 .94 Ratio of net investment income to average net assets 4.09 4.17 4.27 4.02 3.87 Portfolio Turnover Rate 18.40 10.93 16.60 15.47 8.82 Net Assets, end of period ($ x 1,000) 124,286 137,969 130,611 138,054 145,897 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 15.94 15.27 15.66 16.18 15.87 Investment Operations: Investment income—net a .51 .53 .54 .53 .54 Net realized and unrealized gain (loss) on investments (.44) .68 (.38) (.51) .31 Total from Investment Operations .07 1.21 .16 .02 .85 Distributions: Dividends from investment income—net (.52) (.54) (.55) (.54) (.54) Net asset value, end of period 15.49 15.94 15.27 15.66 16.18 Total Return (%) b .43 8.03 1.16 .15 5.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 1.56 1.55 1.56 1.45 Ratio of net expenses to average net assets 1.60 1.56 1.54 1.55 1.45 Ratio of net investment income to average net assets 3.29 3.49 3.67 3.47 3.35 Portfolio Turnover Rate 18.40 10.93 16.60 15.47 8.82 Net Assets, end of period ($ x 1,000) 328 1,134 2,474 5,375 12,886 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 26 Year Ended April 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 15.97 15.29 15.68 16.20 15.89 Investment Operations: Investment income—net a .53 .54 .53 .52 .50 Net realized and unrealized gain (loss) on investments (.45) .67 (.39) (.53) .31 Total from Investment Operations .08 1.21 .14 (.01) .81 Distributions: Dividends from investment income—net (.53) (.53) (.53) (.51) (.50) Net asset value, end of period 15.52 15.97 15.29 15.68 16.20 Total Return (%) b .46 8.03 1.00 (.04) 5.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 1.69 1.70 1.73 1.67 Ratio of net expenses to average net assets 1.70 1.69 1.69 1.72 1.67 Ratio of net investment income to average net assets 3.34 3.41 3.54 3.27 3.13 Portfolio Turnover Rate 18.40 10.93 16.60 15.47 8.82 Net Assets, end of period ($ x 1,000) 5,127 6,087 4,983 3,875 3,599 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 15.96 15.28 15.67 15.98 Investment Operations: Investment income—net b .68 .69 .68 .29 Net realized and unrealized gain (loss) on investments (.45) .68 (.40) (.32) Total from Investment Operations .23 1.37 .28 (.03) Distributions: Dividends from investment income—net (.68) (.69) (.67) (.28) Net asset value, end of period 15.51 15.96 15.28 15.67 Total Return (%) 1.41 9.10 1.96 (.18) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 .72 .78 .78 d Ratio of net expenses to average net assets .75 .72 .77 .77 d Ratio of net investment income to average net assets 4.29 4.40 4.48 4.37 d Portfolio Turnover Rate 18.40 10.93 16.60 15.47 Net Assets, end of period ($ x 1,000) 54,006 57,175 55,649 62,102 a From November 29, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Pennsylvania Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Pennsylvania state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the 30 inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 181,069,626 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at April 30, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the 32 Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $228,112, undistributed ordinary income $232,950, accumulated capital losses $1,476,047 and unrealized depreciation $595,351. In addition, the fund had $272,476 of capital losses realized after October 31, 2010, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2011. If not applied, $1,330,059 of the carryover expires in fiscal 2013, $38,932 expires in fiscal 2014 and $107,056 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2011 and April 30, 2010 were as follows: tax exempt income $8,004,366 and $8,366,428, respectively. During the period ended April 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $50,904, increased accumulated The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) net realized gain (loss) on investments by $2,357 and increased paid-in capital by $48,547. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2011, the Distributor retained $4,277 from commissions earned on sales of the fund’s Class A shares and $1,046 and $141 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2011, Class B and Class C shares were charged $3,681 and $43,050, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their 34 average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2011, Class A, Class B and Class C shares were charged $330,792, $1,840, and $14,350, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses for providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2011, Class Z shares were charged $23,544 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2011, the fund was charged $73,496 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2011, the fund was charged $6,878 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $461. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2011, the fund was charged $21,700 pursuant to the custody agreement. During the period ended April 30, 2011, the fund was charged $6,327 for services performed by the Chief Compliance Officer. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $82,522, Rule 12b-1 distribution plan fees $3,248, shareholder services plan fees $28,504, custodian fees $10,365, chief compliance officer fees $2,481 and transfer agency per account fees $14,278. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2011, amounted to $35,487,512 and $49,570,199, respectively. At April 30, 2011, the cost of investments for federal income tax purposes was $181,664,977; accordingly, accumulated net unrealized depreciation on investments was $595,351, consisting of $4,486,818 gross unrealized appreciation and $5,082,169 gross unrealized depreciation. 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund at April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 28, 2011 The Fund 37 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2011 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are Pennsylvania residents, Pennsylvania personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax-exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed by early 2012. 38 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (71) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 44 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Warren B. Rudman, Emeritus Board Member Sander Vanocur, Emeritus Board Member 40 OFFICERS OF THE FUND (Unaudited) The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) 42 The Fund 43 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $141,930 in 2010 and $181,872 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $32,292 in 2010 and $36,000 in 2011. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $21,304 in 2010 and $22,931 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2010 and $421 in 2011. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2010 and $0 in 2011. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $27,572,994 in 2010 and $21,309,173 in 2011. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skpyak Bradley J. Skapyak, President Date: June 13, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skpyak Bradley J. Skapyak, President Date: June 13, 2011 By: /s/ James Windels James Windels, Treasurer Date: June 13, 2011 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) Exhibit (a)(1) [ INSERT CODE OF ETHICS]
